United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 19, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 04-20874
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS VENTURA ROSALES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:04-CR-97-ALL
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Jesus Ventura-Rosales (“Ventura”) appeals his sentence

following his guilty-plea conviction for illegal reentry after

deportation subsequent to conviction for an aggravated felony, in

violation of 8 U.S.C. § 1326(a) and (b)(2).   Ventura argues that

the district court’s upward departure pursuant to U.S.S.G.

§ 4A1.3 was erroneous because his prior offenses were not

egregious, that the district court had a mistaken understanding

of the facts, and that the district court failed adequately to

explain the reasons for departure.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20874
                                 -2-

     Ventura had an offense level of 13, a criminal history

category of VI, and a Guidelines range of 33-41 months.   The

district court departed upward to an offense level of 15 and

imposed a sentence of 51 months.   The court explained that it was

moving up incrementally two levels because of Ventura’s long

criminal history, which included numerous offenses for which no

criminal history points were assigned, because Ventura had been

deported on four prior occasions, and because of Ventura’s

likelihood to recidivate.   Guided by the factors in 18 U.S.C.

§ 3553(a), we conclude that there is no reversible error and that

the district court’s sentence was reasonable for the reasons

stated by the district court.   See United States v. Simkanin, __

F.3d __, No. 04-10531, 2005 WL 1847218 at *15-17 (5th Cir. Aug.

5, 2005); United States v. Smith, __ F.3d __, No. 03-10171, 2005
WL 1663784 at *4-5 (5th Cir. July 18, 2005).

     Ventura also argues that the felony and aggravated felony

provisions of 8 U.S.C. § 1326(b)(1) and (2) are unconstitutional

in light of Apprendi v. New Jersey, 530 U.S. 466 (2000), but he

correctly concedes that his argument is foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224 (1998).   We must follow the

precedent set in Almendarez-Torres “unless and until the Supreme

Court itself determines to overrule it.”   United States v.

Mancia-Perez, 331 F.3d 464, 470 (5th Cir.), cert. denied, 540
U.S. 935 (2003)(internal quotation and citation omitted).

     AFFIRMED.